Title: To Thomas Jefferson from John Barnes, 24 September 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 24th. Septr 1802
          
          Nothing of moment transpires at Washington, since 21st: when I had the pleasure of Answering your favr. 17th.—Mr LeMaire, tho weak, is recruiting fast,—by the time of your expected & welcome return will, I hope be perfectly reinstated in his health.
          respecting late rumours—the rising of the Negroes here: I judge it proper to inform, (lest you may have heard some imperfect Accts.)—
          It has subsided,—a few nightly patrols—and other necessary precautions, have guarded against any fatal consequences, which might otherwise have insued—. the most probable conjectures are—that the idle, and worthless, of both: Whites & Blacks,—whose sole business is plunder—would, at a fit opporty. have set fire, to some distant, Building while, they plundered others, in the confused state of the Town—for, I cannot think it probable—or possible, that any regular system, of combination, & subordination could be formed, by these scattered, distressed, objects both, of pity, and contempt.
          with the highest Respect—I am Sir, your most Obed. H Servt:
          
            John Barnes
          
        